DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed May 10, 2022 has been received and entered.
3.	Claims 1, 2, 4-15 are currently pending.

Election/Restrictions
4.	Applicant’s election without traverse of protease for the catalyst (species A) and ginger for the food ingredient (species B) by virtue of the of amendment and the reply filed on May 10, 2022 is acknowledged.
5.	Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of food ingredients and catalysts, there being no allowable generic or linking claim. 
6.	Claims 1, 2, and 11-15 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 2, and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a method for cold decarboxylation of acid forms of cannabinoids comprising mixing dried Cannabis sativa biomass with a catalyst in an aqueous solution at a temperature of less than 176℉ wherein the catalyst causes decarboxylation of the acid forms of the cannabinoids into non-acid form cannabinoids.  Claim 1 has been amended to state that the catalyst is a protease derived from ginger.  However, while the specification states in separate sections that protease can be included as an enzymatic ingredient and that ginger extract can be added, the specification never specifically discloses ginger protease or provides an example in which ginger protease is disclosed.  In addition, the specification does not specifically teach or provide an example to show that ginger protease is able to decarboxylate acidic forms of cannabinoids into their non-acid form.  Therefore, the applicant was not in literal possession of this limitation at the time of filing.
Furthermore, the specification states that decarboxylation occurs when a catalyst facilitates cleaving of the C-C bond to remove carbonyl group from the acidic cannabinoids (see paragraphs 006, 008, and 009).  The specification and the original claims state that the catalyst is citric acid, ascorbic acid, citrus extract powder, citrus extract liquid, an amino acid, or a Lewis Acid (see original claim 1 as filed 4/26/20 and paragraphs 0010-0015).  The specification states that digestive enzymes such as proteases can be added as additional ingredients; however, the specification does not teach that the digestive enzymes themselves are able to catalyze the decarboxylation of the acidic form cannabinoids.  Thus, applicant was not in inherent possession of the new limitations that the catalyst is ginger protease or that a protease from ginger is used in the method.  Consequently, due to the lack of literal or inherent basis for these limitations, the new limitations introduce new matter into the disclosure.

8.	Claims 1, 2, and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Undue experimentation would be required to practice the invention as claimed due to the quantity of experimentation necessary; limited amount of guidance and limited number of working examples in the specification; nature of the invention; state of the prior art; relative skill level of those in the art; predictability or unpredictability in the art; and breadth of the claims.  In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Applicant’s claims are drawn to a method for cold decarboxylation of acid forms of cannabinoids comprising mixing dried Cannabis sativa biomass with a catalyst in an aqueous solution at a temperature of less than 176℉ wherein the catalyst causes decarboxylation of the acid forms of the cannabinoids into non-acid form cannabinoids.  Claim 1 specifically states that the catalyst is a protease derived from ginger.  However, while the specification states that protease can be included as an enzymatic ingredient and that ginger extract can be added, the specification never specifically teaches or provides an example in which ginger protease is able to decarboxylate acidic forms of cannabinoids into their non-acid form.  The specification states that decarboxylation occurs when a catalyst facilitates cleaving of the C-C bond to remove the carbonyl group from the acidic cannabinoids (see paragraphs 006, 008, and 009).  The specification and the original claims state that the catalyst is citric acid, ascorbic acid, citrus extract powder, citrus extract liquid, an amino acid, or a Lewis Acid (see original claim 1 and paragraphs 0010-0015).  The specification states that digestive enzymes such as proteases can be added as additional ingredients; however, the specification does not teach that the digestive enzymes themselves are able to catalyze the decarboxylation of the acidic form cannabinoids.  Thus, the specification does not give a specific example in which ginger protease is able to perform decarboxylation on the acidic form cannabinoids.  Furthermore, an artisan of ordinary skill would not expect ginger protease to be able to perform decarboxylation on the acidic form cannabinoids.  Ginger protease is a cysteine protease which breaks down proteins (see Nafi (Molecules (2014), vol. 19, pp. 12336-12348, especially Introduction section)).  Cysteine proteases function by hydrolyzing peptide bonds primarily by deprotonation of thiol groups (see “Cysteine protease” article, especially “Catalytic mechanism” section (https://en.wikipedia.org/wiki/Cysteine_protease)).  Thus, the artisan of ordinary skill would not expect ginger protease to function in a decarboxylation reaction because the mechanism of action of this type of protease is to cleave peptide bonds rather than removal of carbonyl groups.  Therefore, due to the lack of guidance in the specification and the art, an artisan would be forced to experiment unduly to determine if the ginger protease is actually able to perform the claimed decarboxylation reactions.  Consequently, the claimed invention is considered to lack enablement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 2 is indefinite because it is unclear what characteristics a food must have in order to be considered a “superfood.”  Claim 2 is also indefinite because it appears to conflict with claim 1.  Claim 1 states that the dried C. sativa biomass is mixed with the catalyst in an aqueous solution.  Claim 2 states that the dried C. sativa biomass is mixed with the superfood powder to provide a dried powder for “later use in a beverage.”  Thus, claim 2 appears to conflict with claim 1 because claim 1 requires the combined ingredients to be in solution while claim 2 requires the ingredients to be dried.  Furthermore, according to applicant’s specification, the cold decarboxylation only occurs when the C. sativa and the catalyst are mixed in an aqueous solution.  Therefore, claim 2 does not appear to be directed to a method of cold decarboxylation because the ingredients are not in an aqueous solution.  This conflict between claim 1 and claim 2 requires clarification.
10.	Claim 11 recites the limitation "the dried food powder" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
11.	Claim 12 recites the limitation "the dried food powder" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.  In addition, in line 4, it is suggested that “an aqueous solution” be amended to read “the aqueous solution”.  This improves the clarity of the claim.

12.	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655